Plaintiff and defendant are divorced. The decree provided for support by defendant of minor children. Defendant sought modification of such provision. The decree was modified and the order affirmed. See Quinn v. Quinn, 226 Mich. 239. Under the order, the allowance for support of the children is now $12 per week. When such order was made, plaintiff was earning $20 per week and had a total income, including alimony, of approximately $175, while defendant was earning less than $100 per month. *Page 504 
Plaintiff petitioned for increased allowance claiming and showing changed conditions since the said order, that she and the children have been ill, that, on account thereof, she is in debt several hundred dollars, and that she has now only irregular employment, earning not more than $10 per week. It appears that defendant now earns from $30 to $35 per week.
These changed conditions warrant increase in the amount to be contributed. The order denying modification is set aside, the cause remanded, and the allowance increased to $18 per week. Plaintiff will have costs of this court.
McDONALD, C.J., and BIRD, SHARPE, MOORE, STEERE, FELLOWS, and WIEST, JJ., concurred.